2009 MT 46N
CHOTEAU CATTLE CO., Petitioner and Appellant,
v.
CHRISTY and LEW CLARK, Respondents and Appellees.
No. DA 08-0239
Supreme Court of Montana.
Submitted on Briefs: February 4, 2009
Decided: February 18, 2009
For Appellant: Matthew Williams; Williams and Jent, PLLP, Bozeman, Montana
For Appellees: Gregory Wade Duncan; Duncan Law Office, Helena, Montana.
Chief Justice MIKE McGRATH delivered the Opinion of the Court.
¶1 Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, the following memorandum decision shall not becited as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and its case title, Supreme Court cause number and disposition shall be included in this Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.
¶2 This action was filed as a Complaint of Dissatisfied Water User in the MontanaNinth Judicial District Court, Teton County, pursuant to § 85-5-301, MCA. After notice to interested persons and an evidentiary hearing, the District Court dismissed.
¶3 A person may bring a petition as a dissatisfied water user under § 85-5-301, MCA, if he has the right to use water and claims that he is entitled to more water or to a prior right to the use of water. After hearing testimony and the arguments of counsel, the District Court concluded that the claims of the petitioner below did not meet the criteria of the statute and dismissed. We find no reason in fact or in law to disturb the District Court's order and therefore we affirm.
¶4 We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, which provides for memorandum opinions. The issues are clearly controlled by settled Montana law.
¶5 Affirmed.
JOHN WARNER, W. WILLIAM LEAPHART, PATRICIA COTTER, JAMES C. NELSON, concur.